PER CURIAM.
We reverse the judgment of conviction entered by the trial court on a holding that the affidavit given in support of a search warrant was totally devoid of factual recitations sufficient to raise the affiant-offi-cer’s suspicion to the level of probable cause. Rodriguez v. State, 297 So.2d 15 (Fla.1974). See also Illinois v. Gates, 462 U.S. 213, 239, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983) (information supplied for the issuance of a search warrant must demonstrate fair probability that evidence of crime will be uncovered). The evidence seized pursuant to the warrant should have been suppressed.
Reversed and remanded for further consistent proceedings.